Exhibit 3 JOINT FILING AGREEMENT PURSUANT TO RULE 13d-1(k)(1) The undersigned acknowledge and agree that the foregoing statement on Schedule 13D is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule 13D shall be filed on behalf of each of the undersigned without the necessity of filing additional joint filing statements. The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him, her or it contained herein, but shall not be responsible for the completeness and accuracy of the information concerning the other entities or persons, except to the extent that he, she or it knows or has reason to believe that such information is inaccurate. May 2, 2013 Otsego Shares, LLC By: Otsego Holdings, LLC, its sole member By: Hunt Capital Partners, LLC, its non-member manager By: /s/ Bryan Townsend Nae: Bryan Townsend Title: Senior Vice President Otsego Holdings, LLC By: Hunt Capital Partners, LLC, its non- member manager By: /s/ Bryan Townsend Name: Bryan Townsend Title: Senior Vice President Hunt Capital Partners, LLC By: /s/ Bryan Townsend Name: Bryan Townsend Title: Senior Vice President
